            Case 2:20-cv-01834-DSC Document 1 Filed 11/25/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 KIMBERLY ZEIGLER,                              )   CIVIL DIVISION
                                                )
                        Plaintiff,              )   No: 20- cv-1834
                                                )
        v.                                      )
                                                )   ELECTRONICALLY FILED
 MIDLAND FUNDING, LLC,                          )
                                                )
                        Defendant.              )   JURY TRIAL DEMANDED

                       PETITION FOR REMOVAL OF CIVIL ACTION


       PLEASE TAKE NOTICE Defendant, MIDLAND FUNDING, LLC (hereinafter referred

to as “Midland”), hereby removes to this Court the state court action described below.

       1.      On or about October 22, 2020, Plaintiff filed an action via Complaint in the Court

of Common Pleas of Allegheny County, State of Pennsylvania, entitled and captioned: Kimberly

Zeigler v. Midland Funding, LLC and assigned Case No: AR 20-003889.

       2.      Midland was served with the Complaint on or shortly after October 26, 2020.

       3.      The following pleadings have been filed in this action to date:

               (a)     Complaint;

               (b)     Praecipe for Entry of Appearance; and

               (c)     Notice of Filing of Petition for Removal of a Civil Action.

See pleadings attached hereto as Exhibit “A”.
            Case 2:20-cv-01834-DSC Document 1 Filed 11/25/20 Page 2 of 4




       4.      This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. §1331, and is one which may be removed to this Court by Defendant pursuant to the

provisions of 28 U.S.C. §1441(b) in that it arises under the Fair Debt Collection Practices Act

(“FDCPA”) 15 U.S.C. §1692(a), et seq.

       5.      The Court of Common Pleas of Allegheny County, Pennsylvania, Civil Division,

is located within the jurisdiction of the United States Court for the Western District of

Pennsylvania. This Court is the court embracing the place where the action is pending.

       6.      This Complaint is removable to the United States District Court for the Western

District of Pennsylvania, from the Court of Common Pleas of Allegheny County, Pennsylvania,

Civil Division pursuant to 28 U.S.C. §1331, §1441 and §1681.

       7.      The Complaint alleges the action is brought under the FDCPA. As such, this Court

has federal question jurisdiction over this action pursuant to 28 U.S.C. §1331.

       8.      This Notice of Removal is being filed within 30 days of the date upon which

Plaintiff’s Complaint was served.

       9.      Pursuant to 28 U.S.C. §1446(b), a Notice of Removal “shall be filed within thirty

days after receipt by the Defendant, through service or otherwise, of a copy of the initial pleading.

       10.     Concurrently, Defendant provided written notice of this Petition for Removal to

Plaintiff’s counsel and filed a copy with the Court of Common Pleas of Allegheny County,

Pennsylvania, Civil Division, as required by 28 U.S.C. §1446(d).

       WHEREFORE, Defendant removes to this Court the above-entitled action, now pending

in the Court of Common Pleas of Allegheny County, Pennsylvania, Civil Division, and requests

that this action be placed on the docket of this Court for further proceedings as though this action

had originally been instituted in this Court.



                                                 2
Case 2:20-cv-01834-DSC Document 1 Filed 11/25/20 Page 3 of 4




                           Respectfully submitted,

                           MARSHALL DENNEHEY
                           WARNER COLEMAN & GOGGIN



                     BY:
                           Danielle M. Vugrinovich, Esquire
                           PA ID #88326
                           Attorney for Defendant, Midland Funding, LLC
                           Union Trust Building, Suite 700
                           501 Grant Street
                           Pittsburgh, PA 15219
                           412 803-1185
                           412 803-1188/fax
                           dmvugrinovich@mdwcg.com




                              3
           Case 2:20-cv-01834-DSC Document 1 Filed 11/25/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Petition for

Removal of a Civil Action has been served upon the following known counsel of record this 25th

day of November, 2020, via electronic mail:

                               Emily S. Gomez-Hayes, Esquire
                             The Law Office of Emily Gomez, LLC
                                 2011 Noble Street, Suite 201
                                    Pittsburgh, PA 15218
                                    esg@egomezlaw.com
                                   (Counsel for Plaintiff)


                                              MARSHALL DENNEHEY
                                              WARNER COLEMAN & GOGGIN




                                              DANIELLE M. VUGRINOVICH, ESQUIRE
                                              Attorney for Defendant, Midland Funding, LLC




LEGAL/134380248.v1
